Morton, J.
The contract was partly in writing and partly oral, and it was rightly left to the jury to determine what the contract was and whether it had been performed by the plaintiffs. The jury were also rightly instructed that the defendants were not bound to accept and pay for the goods until they had had a reasonable opportunity to test and examine them, nor unless they were satisfactory to them, if they acted in good faith and did what they ought reasonably to have done to decide whether the goods were or were not satisfactory. In other words, the substance of the instructions in regard to the question of satisfactoriness was that the defendants were not bound to accept and pay for the goods unless they were satisfactory, and that they were entitled to sufficient time “ whether . . . three, or four, or six months, or a year,” to determine whether they were satisfactory, and that it was for the jury to say, taking all of the circumstances into account, whether the defendants had had a reasonable time to test and examine the goods, and, if that were so, then whether as reasonable men acting in good faith towards the plaintiffs the goods should have been accepted as satisfactory, and if they should have been, then the defendants were liable; otherwise not. This was correct and afforded the defendants no just ground for complaint. C. W. Hunt Co. v. Boston Elevated Railway, 199 Mass. 220. Cashman v. Proctor, 200 Mass. 272. Noyes v. Commercial Travellers Eastern Accident Association, 190 Mass. 171, 182. Lockwood Manuf. Co. v. Mason Regulator Co. 183 Mass. 25. Lovett v. Farnham, 169 Mass. 1, 5. Page v. Cook, 164 Mass. 116. Hawkins v. Graham, 149 Mass. 284. The contract related to an article of merchandise to be used for purely business purposes and assumed that it would be satisfactory if after a proper trial it ought to be, and that the defendants would thereupon accept and pay for it. It was not intended to be left to the whim or caprice or even altogether to the good faith of the defendants to say whether the goods were satisfactory. Under the circumstances the term “ satisfactorily ” must be held to mean “ satisfactorily to a reasonable man,” and the jury were so instructed.
*11If nothing is said about delivery it is sufficient if the goods are ready at the vendor’s place of business at the appointed time. Benjamin on Sales, (6th ed.) § 682. It was not therefore strictly accurate to say, as the trial judge did, that “ ordinarily, unless there is some agreement to the contrary, a delivery to a common carrier is a delivery to the purchaser.” That would be true if intended to apply to cases where goods were to be sent by the vendor from one city or State to the vendee in another city or State. But the instruction did the defendants no harm because, according to the order of March 29 the goods were to be shipped to the defendants by the plaintiffs, and, in the absence of any agreement to the contrary, the presumption would be that they were to be so shipped at the defendants’ expense. Under such circumstances delivery by the vendor to a common carrier operates, as already observed, as a delivery to the buyer. Fragano v. Long, 4 B. & C. 219. Benjamin on Sales, (6th ed.) § 693.
The defendants contend that the goods were sent before they should have been. But if the delivery was premature, which we do not intimate, it could not have operated to the prejudice of the defendants since the jury were expressly instructed that the defendants “ were under no obligation to finally accept the goods until they had an opportunity to test them and find whether they were satisfactory.”
Although nothing was said in so many words about the burden of proof, it is plain, we think, that the jury must have understood from the tenor of the charge that the plaintiffs could not recover unless they showed that the defendants had had sufficient time to test and examine the goods and that they ought to have been satisfied with them as reasonable men. Nothing in the charge implied that the defendants were bound to show that the goods were not satisfactory.
What we have said disposes of the questions raised by the requests for rulings. We think that the charge dealt adequately with the issues presented.

Exceptions overruled.